Case 1:21-cv-02270-MEH Document 1 Filed 08/20/21 USDC Colorado Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

UNITED STATES OF AMERICA,

              Plaintiff,

v.

APPROXIMATELY 1,049.998259624872677 ETHER;

           Defendant.
_____________________________________________________________________

              VERIFIED COMPLAINT FOR FORFEITURE IN REM
__________________________________________________________________

       The United States of America, by and through Acting United States Attorney

Matthew T. Kirsch and Assistant United States Attorney Tonya S. Andrews, pursuant to

Supplemental Rules for Admiralty, Maritime and Asset Forfeiture Claims G(2), states:

                              JURISDICTION AND VENUE

       1.     The United States of America (the AUnited States@) has commenced this

action pursuant to the civil forfeiture provisions of 18 U.S.C. ' 981(a)(1)(C), seeking

forfeiture of defendant asset based upon violations of 18 U.S.C. § 1030 and 18 U.S.C. '

1343, as well as the provisions of 18 U.S.C. § 981(a)(1)(C), seeking forfeiture of

defendant asset based upon violations of 18 U.S.C. §§ 1956 and 1957. This Court has

jurisdiction under 28 U.S.C. '' 1345 and 1355.

       2.     Venue is proper under 28 U.S.C. § 1395(c), as some of the acts described

herein occurred in the District of Colorado.




                                               1
Case 1:21-cv-02270-MEH Document 1 Filed 08/20/21 USDC Colorado Page 2 of 9




                                 DEFENDANT PROPERTY

       3.     Approximately 1,049.998259624872677 Ethereum seized on June 10,

2021, from Swaplab, currently in the custody of a Federal Bureau of Investigation

controlled wallet in Denver, Colorado.

                           FACTUAL BASIS FOR FORFEITURE

       Except as otherwise noted, all of the following facts and information have been

discovered through my own investigation and observations, and the observations and

investigations of fellow law enforcement officers as reported to me.

                               CRYPTOCURRENCY TERMS

       4.     Cryptocurrency is generally defined as an electronically sourced unit of

value that can be purchased with, sold for, or used as a substitute for fiat currency (i.e.,

currency created and regulated by a government). Cryptocurrency is not issued by any

government, bank, or company; it is, instead, generated and controlled through

computer software operating on a decentralized peer-to-peer network. Cryptocurrency

is not illegal in the United States.

       5.     Bitcoin (“BTC”), Ethereum (“ETH” or “ether”), and Monero (“XMR”) are

types of cryptocurrencies. Payments made with these cryptocurrencies are typically

recorded in a public ledger that is maintained by peer-to-peer verification (i.e., a

“blockchain”) and is, thus, not maintained by a single administrator or entity. Monero is

the exception to this; the transaction record is not publicly available.

       6.     Individuals can send and receive cryptocurrencies through peer-to-peer

digital transactions or by using a third-party broker. Such transactions can be done on

many types of computers, including laptop computers and smart phones.



                                              2
Case 1:21-cv-02270-MEH Document 1 Filed 08/20/21 USDC Colorado Page 3 of 9




       7.     Most cryptocurrencies have a “blockchain,” which is a record or distributed

public ledger of every transaction ever conducted that is distributed throughout the

decentralized network. The blockchain makes it highly difficult for someone to

retroactively alter the record for their benefit, such as claiming they still possess

currency they have already spent.

       8.     Even though the public addresses of those engaging in cryptocurrency

transactions are recorded on a public ledger, the true identities of the individuals or

entities behind the public addresses are not recorded on the public ledger. If, however,

an individual or entity is linked to a public address, it may be possible to determine what

transactions were conducted by that individual or entity.

       9.     Cryptocurrency can be stored in digital “wallets.” A wallet essentially

stores the access code that allows an individual to conduct cryptocurrency transactions

on the public ledger. To conduct transactions on the public ledger, an individual must

use a public address (or “public key”) and a private address (or “private key”). The

public address can be analogized to a traditional bank account number, while the

private key is like the password or PIN used to access that bank account.

       10.    Exchanges are companies that interchange cryptocurrencies for users,

such as exchanging Bitcoin for the equivalently valued amount of Ethereum.

       11.    Non-custodial exchanges, such as HPV Limited, also known as Swaplab,

do not hold the user’s currency. In order to exchange currency, users send their

currency to a unique address controlled by the exchange and then receive the

equivalent funds in the new currency in the designated wallet.




                                              3
Case 1:21-cv-02270-MEH Document 1 Filed 08/20/21 USDC Colorado Page 4 of 9




                                       SWAPLAB

      12.    HVP Limited, doing business as Swaplab.CC (“Swaplab”), is a non-

custodial cryptocurrency exchange service that allows users to convert between

cryptocurrencies, such as exchanging Ethereum (“ETH”) to Monero (“XMR”). Swaplab

is headquartered in Providence, Mahe, Seychelles.

      13.    Swaplab does not collect user data or require accounts. Users may

transfer funds by entering the desired amount and type of origin funds, desired new

cryptocurrency, and a destination wallet address. Swaplab then provides the user with

a wallet address to send the cryptocurrency. Once Swaplab receives the funds, they

send the equivalent value of the new cryptocurrency to the destination wallet address.

                                    INVESTIGATION

      14.    SALT is a Denver, Colorado, based company offering personal and

business loans. SALT accepts cryptocurrency from its users as collateral and,

therefore, holds significant amounts of cryptocurrencies.

      15.    On February 27, 2018, the Denver Field Division of the Federal Bureau of

Investigation (FBI) met with SALT personnel and attorneys representing SALT,

regarding an intrusion into their systems.

      16.    SALT told the FBI that an intrusion occurred on their Slack communication

platform. Slack is an internet-based communication platform targeted towards

professional organizations. Slack has features that allow for company-wide and specific

chatrooms, as well as direct messaging between users.

      17.    Between on or about February 8, 2018, and February 9, 2018, an

unauthorized actor intercepted and edited Slack communications to redirect a transfer



                                             4
Case 1:21-cv-02270-MEH Document 1 Filed 08/20/21 USDC Colorado Page 5 of 9




of 5229.453625819000000911 ETH, which was valued at approximately $4.5 million

USD on February 27, 2018, to the unauthorized actor’s Ethereum wallet.

Salt Lending Infiltration

       18.    Prior to the unauthorized ETH transfer, beginning on or about October

2017, the SALT Chief Executive Officer’s (CEO) personal email account was

compromised by an unknown attacker. The CEO’s personal email address was the

recovery address used for the SALT CEO’s G-Suite account.

       19.    G-Suite, also known as Google Workspace, is a collection of workspace

products by Google. G-Suite consists of tools like Gmail, Contacts, Calendar, Drive,

and Google Docs. Drive is a file hosting and sharing service, Google Docs is an online

collaborative environment where multiple users can access and edit documents and

spreadsheets.

       20.    The attacker used the compromised email accounts to gain access to the

CEO’s SALT G-Suite account, as well as the accounts of six other SALT employees,

one of which belonged to the Chief Operations Officer (COO). SALT employees

typically accessed their G-Suite accounts from the office located in Denver, Colorado.

       21.    Analysis of the G-Suite IP address logins confirmed logins across multiple

accounts, including the COO’s account, from the same IP address within ten minutes,

indicating one individual accessed multiple accounts.

       22.    In February 2018, a borrower repaid a loan serviced by SALT and

requested the return of the Ethereum cryptocurrency that had been deposited as

collateral. During this time, the SALT CEO was attending a conference in Cancun,

Mexico, and did not have access to his personal computer.



                                            5
Case 1:21-cv-02270-MEH Document 1 Filed 08/20/21 USDC Colorado Page 6 of 9




      23.    On February 8, 2018, the SALT COO sent a message to the CEO over the

Slack messaging application requesting the transfer of the 5229.453625819 ETH to a

SALT account at the Ethereum wallet address

0x14EB16Cd896EaFbea0F205c01055F9d5A5a35174 (Salt destination wallet). The

COO logged in to Slack and wrote the communication while in Colorado. After the COO

sent the message, an attacker edited the original Slack message and changed the

Ethereum wallet to 0xC919423D178aAfB71dC06Fe5a325c7374e140b61, (attacker’s

wallet). The Ethereum originated from the SALT wallet

0x6f8065A1982f3De6E24De4C0d55A2269Eec7F9e5 (SALT origin wallet).

      24.    On February 9, 2018, the SALT CEO used a computer in a hotel business

center to authorize the transfer of the requested Ethereum from the SALT origin wallet

to the attacker’s wallet. As a result, the 5229.453625819 ETH was transferred from the

SALT origin wallet to the attacker’s wallet. Approximately three hours after the transfer,

the attacker edited the subject message sent by the COO a second time to change the

wallet address back to the SALT destination wallet.

      25.    Analysis of Slack access logs shows the attacker logged into the COO’s

Slack account from a United Kingdom-based IP address using a device associated with

the Microsoft Windows operating system during the time the COO’s Slack message

edits were made.

      26.    The attacker’s wallet was empty before the unauthorized transfer on

February 9, 2018, and had no previous transaction history.




                                            6
Case 1:21-cv-02270-MEH Document 1 Filed 08/20/21 USDC Colorado Page 7 of 9




Defendant Approximately 1,049.998259624872677 Ethereum

       27.    After the unauthorized transfer, the attacker’s account was inactive,

neither receiving nor withdrawing any Ethereum until May 21, 2021.

       28.    From May 21, 2021, to May 24, 2021, the attacker moved the Ethereum

out of the attacker’s wallet over 24 transactions. Blockchain analysis showed that the

destination wallet addresses belonged to Swaplab.

       29.    SALT requested Swaplab to freeze the incoming transfers from the

attacker’s wallet. At the time of this request, Swaplab had already processed the first

19 transactions and was only able to freeze the last 5 transactions, totaling defendant

approximately 1,049.998259624872677 Ethereum, valued at approximately $2.8 million

as of June 2, 2021.

       30.    Based on the facts and circumstances above, there is reasonable cause

to believe that the defendant asset is proceeds of 18 U.S.C. § 1343 (wire fraud), and

18 U.S.C. § 1030(a)(2), in violation of 18 U.S.C. § 981(a)(1)(C), and are therefore

forfeitable to the Unties States.




                        [Remainder of page intentionally left blank]




                                             7
Case 1:21-cv-02270-MEH Document 1 Filed 08/20/21 USDC Colorado Page 8 of 9




                          VERIFICATION OF CARL BERINGER
                 SPECIAL AGENT, FEDERAL BUREAU OF INVESTIGATION

       I, Special Agent, Carl Beringer, hereby state and aver under the pains and penalties of

perjury that I have read the foregoing Factual Basis for Forfeiture and that the facts and

information contained therein are true.


                                                     s/Carl Beringer
                                                     Carl Beringer
                                                     Special Agent – FBI


                                 FIRST CLAIM FOR RELIEF

       31.     The Plaintiff repeats and incorporates by reference the paragraphs above.

       32.     By the foregoing and other acts, defendant Approximately

1,049.998259624872677 Ethereum, constitutes proceeds traceable to violations of 18

U.S.C. § 1343, wire fraud. Therefore, defendant approximately

1,049.998259624872677 Ethereum is forfeitable to the United States pursuant to 18

U.S.C.§ 981(a)(1)(C).

                                    SECOND CLAIM OF RELIEF

       33.     The Plaintiff repeats and incorporates by reference the paragraphs above.

       34.     By the foregoing and other acts, defendant approximately

1,049.998259624872677 Ethereum, constitutes proceeds traceable to violations of 18

U.S.C. § 1030(a)(2). Therefore, defendant approximately 1,049.998259624872677

Ethereum is forfeitable to the United States pursuant to 18 U.S.C.§ 981(a)(1)(C).

       WHEREFORE, the United States prays for an entry of final order of forfeiture for

the defendant property in favor if the United States, that the United States be authorized

to dispose of the defendant property in accordance with law, and that the Court enter a



                                                 8
Case 1:21-cv-02270-MEH Document 1 Filed 08/20/21 USDC Colorado Page 9 of 9




finding of probably cause for the seizure of the defendant property and issue a Certificate

of Reasonable Cause pursuant to 28 U.S.C. § 2465.

      DATED this 20th day of August 2021.


                                                Respectfully submitted,

                                                MATTHEW T. KIRSCH
                                                Acting United States Attorney

                                                By: s/Tonya S. Andrews
                                                Tonya S. Andrews
                                                Assistant United States Attorney
                                                1801 California Street, Suite 1600
                                                Denver, Colorado 80202
                                                Telephone: (303) 454-0100
                                                Fax: (303) 454-0402
                                                E-mail: tonya.andrews@usdoj.gov
                                                Attorney for Plaintiff




                                            9
